DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1,  34, 35 and 36 are currently amended.  Claims 2, 3, 7, 32 and 33 were previously presented.  Claim 4 – 6, 8 - 31 were cancelled.  Still pending and being examined in this application are Claims 1 – 3, 7 and 32 - 36.
Response to Amendment / Arguments
3.	Applicant's arguments filed 03 May 2022 have been fully considered but they are not persuasive.
Claims previously rejected under rejected under 35 U.S.C. 112(a), first paragraph, rejection still stands.  The Applicant argues, the specification supports ““querying, in response to the receiving of the request for information about the invoice and based on the invoice identification included in the request, the invoice database of the remote invoice system" and "retrieving, in response to the querying of the invoice database, the invoice details associated with the invoice uniquely identified by the invoice identification and stored in invoice database"” of Claim 36, because “The method continues at the destination device 102 with the transmission of a request for information about the invoice identified by the invoice identification to the remote invoice database 207. The request includes the invoice identification. Responsive to this request, information about the invoice is received from the remote invoice database 207. The information includes an amount to be remitted and a merchant identification from the remote invoice database 207. In some embodiments, the invoice is transmitted to the second electronic device. The amount to be remitted and the merchant identification from the invoice is displayed on the destination device, along with a prompt ( e.g., an affordance such as a radio button) to confirm the invoice. (emphasis added)(Specification, paragraph [0037])”, the Examiner respectfully disagrees.  
	Claim 36 recites (in part),
…receiving, from the buyer device by the remote invoice system, a request for information about the invoice…; 
querying, in response to the receiving of the request for information…the invoice database…; 
retrieving, in response to the querying of the invoice database, the invoice details...;

As previously noted within Office Action dated 4 Feb 2022, the specification does not detail separate steps of “querying…” and “retrieving, in response to the querying …”.  The specification details, 
receiving, by a remote invoice system including an invoice database, an invoice related to a transaction between a seller and a buyer, the invoice having an associated invoice identification that uniquely identifies the invoice in the invoice database without including invoice details of the transaction [¶0028 “Any seller/receiver 208 is able to put an invoice into the database 207; ¶0032 “first electronic device 208 associated with a merchant…an invoice is generated…comprises an amount to be remitted and a merchant identification…comprises a merchant name and a merchant address…further comprises the identification of one or more goods”]  
storing the invoice in the invoice database of the remote invoice system [¶0034 “transmission of the invoice to the remote invoice database”]; 
transmitting, by the remote invoice system, the invoice identification to a buyer device of the buyer in the transaction via a point of sale device of the seller in the transaction [¶0035 “At the second electronic device, the invoice identification is received. In some embodiments, the invoice identification is transmitted from the first electronic device 208”]; 
receiving, from the buyer device by the remote invoice system, a request for information about the invoice, the request including the invoice identification… [¶0037 “the destination device 102 with the transmission of a request for information about the invoice identified by the invoice identification to the remote invoice database 207]; 


transmitting, to the buyer device, the invoice details retrieved from the invoice database and a request to confirm the invoice [¶0037 “Responsive to this request, information about the invoice is received from the remote invoice database 207. The information includes an amount to be remitted and a merchant identification from the remote invoice database 207. In some embodiments, the invoice is transmitted to the second electronic device. The amount to be remitted and the merchant identification from the invoice is displayed on the destination device, along with a prompt (e.g., an affordance such as a radio button) to confirm the invoice”]; 
receiving, from the buyer device in response to the request to confirm the invoice, a confirmation of the invoice and information identifying a buyer financial account [¶0038 “Responsive to receiving confirmation of the invoice from the consumer, approval of the invoice is transmitted to a remote account database 205 comprising at least one account corresponding to the consumer”]; 
initiating, in response to the receiving of the confirmation of the invoice from the buyer device, a transfer of funds from a financial account of the buyer to a financial account of the seller in an amount included in the invoice details [0039 “After receiving the approval of the invoice from the second electronic device 102, the amount of the invoice is remitted to the merchant”].   
In response and upon further consideration to the argument that ITWARU does not teach " the invoice identification being a unique reference pointer to the invoice in the invoice database and excluding an optical recognition code", because “ identifier serves no other purpose identifies a transaction at a merchant”; “does not provide the buyer with access to any financial details of the seller”; and “the identifier does not encode information”, the Examiner respectfully disagrees.
As noted above, the specification does not detail, “excluding an optical recognition code”.  The specification details, “  The language, “the invoice identification being a unique reference pointer to the invoice”, recites non-functional descriptive material and does not serve to differentiate the claims from the prior art.  (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
ITWARU teaches a system and method facilitating funds transfer transaction(s) between a requestor (e.g. merchant) and responder (e.g. buyer), the transaction comprising a transaction number, funds amount, requestor identification information and/or responder identification information without revealing the financial information of either, as currently amended [Abstract; 0020; 0056].  Therefore, ITWARU teaches the amended claim language as rejected below. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims  1 – 3, 7 and 32 - 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites, “receiving, by a remote invoice system comprising an invoice database, an invoice…and excluding an optical recognition code”.  Figure 3 details various embodiments used to transfer the invoice identification from the seller to the buyer: “the invoice identification is manually inputted by the consumer 302”; “the invoice identification is captured by a digital camera within the second electronic device” and/or “optical character recognition (OCR)” [0028; 0036; 0103].  The Applicant’s Specification is silent to “excluding an optical recognition code”.  Claims 34, 35 and 36 recite similar language.  The claims are examined in light of the specification (and best variant) [0070; 0107].  
	Dependent Claims 2 – 3, 7, 32 and 33 are also rejected as each depends from Claim 1.
	Claim 36 recites, “querying, in response to the receiving of the request for information about the invoice and based on the invoice identification included in the request, the invoice database of the remote invoice system” and “retrieving, in response to the querying of the invoice database, the invoice details associated with the invoice uniquely identified by the invoice identification and stored in invoice database”.  However, the Applicant’s Specification details, “the invoice identification is generated…[0033]; “…The method continues…with the transmission of a request for
Information…to the remote invoice database 207. Responsive to this request, information about the invoice is received from the remote invoice database 207” [0037].  The specification does not detail separate steps of “querying, in response to the receiving of the request for information about the invoice and based on the invoice identification included in the request, the invoice database of the remote invoice system” and “retrieving, in response to the querying of the invoice database, the invoice details
associated with the invoice uniquely identified by the invoice identification and stored in invoice database”.  Claim 36 is examined in light of the specification.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 2, 3, 7, 32, 34,  35 and Claim 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITWARU (US 2013/0206834 A1).
	Regarding Claims 1, 34 and 35, ITWARU teaches
processor; a tangible network interface communicating with a tangible, non-transitory memory; the tangible, non-transitory memory communicating with the processor; and the processor, when executing a computer program, perform operations comprising [0007; 0019]: 
receiving, by a remote invoice system, an invoice [0034; 0057; 0059; 0061], the remote invoice system comprising an invoice database [0007; 0019; 0056], related to a seller in a transaction [0033 (funds requestor {i.e. merchant}); 0034; 0035], the invoice having an associated invoice identification [0061; 0062 (transaction number)] and invoice details including at least an amount and a seller identifier [0034; 0035], the invoice identification being a unique reference pointer to the invoice [0062 “a transaction number identifying the funds transfer transaction”]; 
storing the invoice in the invoice database [0061]; 
transmitting, by the remote invoice system, the invoice identification to -a point of sale device of the seller (requestor computer device 12), the invoice identification is transmitted to a buyer device via the point of sale device of the seller [0033; 0037 (“Example environments of the described image capture process would be where the OMRI 200 is displayed on the computer device 12 of the funds requestor 16”; 0064 ( “funds requestor 16 to transmit via request messages 42 and/or electronically display…to the funds responder 18 on the display (of the user interface 104)
of the computer device 12…In either case…the funds responder…receipt or image capture…using the responder's computer device 8”]; 
receiving, by the remote invoice system from the buyer device, a request for information about the invoice, the request including the invoice identification associated with the transaction [0053; 0054; 0057];
retrieving, in response to receiving the request, the invoice details from the invoice database using the invoice identification received in the request from the buyer device [0040 (“…the OMRI 200 can be used as reference codes (e.g. decoded information) that a computer uses to look up an associated record…encoded in the OMRI 200. For example…can contain…requestor and/ or responder name, funds amount…including…requestor data 208, responder data 211 and/or transfer data 210”; 0062; 0066 (“It could be advantageous for security purposes to allow the transaction request module 34 to decode only a portion of the symbology information 204 ( of the barcode 200) pertinent to the funds responder 18 (e.g. the funds amount 203, requestor name or other non-sensitive requestor identification information, unique transfer ID, etc.”); 0071]; 
transmitting the invoice details and a request to confirm the invoice to the buyer device [0037; 0052; 0064; 0066]; 
receiving, from the buyer device in response to the request to confirm, a confirmation of the invoice, including the invoice identification [0037; 0052; 0064; 0066 “It could be advantageous for security purposes to allow the transaction request module 34 to decode only a portion of the symbology information 204 ( of the barcode 200) pertinent to the funds responder 18 (e.g. the funds amount 203, requestor name or other non-sensitive requestor identification information, unique transfer ID, etc.)”]; and 
initiating a funds transfer of the amount from the buyer financial account to a seller financial account [0061; 0076; 0099].
Regarding Claim 2, ITWARU teaches the invention above.  ITWARU continues to teach wherein the invoice details include a seller name and a seller address [0025; 0037; 0040; 0044].  
Regarding Claim 3, ITWARU teaches the invention in Claim 1.   ITWARU continues to teach validating, by the remote invoice system, the invoice, and transmitting the invoice to the first electronic device, wherein the payee identifier is generated by the first electronic device [0057; 0059; 0067].
Regarding Claim 7, ITWARU teaches the invention in Claim 1.  ITWARU continues to teach receiving from the buyer device a confirmation of the identity of the buyer [0025; 0037; 0040; 0044; 0082].
Regarding Claim 32, ITWARU teaches the invention in Claim 1.  ITWARU continues to teach wherein the invoice identification identifies a location of the invoice in the invoice database [0045]. 
Regarding Claim 36, ITWARU teaches
receiving, by a remote invoice system including an invoice database [0007; 0019; 0056], an invoice related to a transaction between a seller and a buyer [0034; 0057; 0059; 0061], the invoice having an associated invoice identification that uniquely identifies the invoice without including invoice details of the transaction [0020; 0056; 0061; 0062 (transaction number)] ; 
storing the invoice in the invoice database of the remote invoice system [0061]; 
transmitting, by the remote invoice system, the invoice identification to a buyer device of the buyer in the transaction via a point of sale device of the seller in the transaction [0033; 0037; 0064]; 
receiving, from the buyer device by the remote invoice system, a request for information about the invoice, the request including the invoice identification [0053; 0054; 0057];
querying, in response to the receiving of the request for information about the invoice and based on the invoice identification included in the request, the invoice database of the remote invoice system [0040; 0062; 0066; 0071];
retrieving, in response to the querying of the invoice database, the invoice details associated with the invoice uniquely identified by the invoice identification and stored in invoice database [0040 (“…the OMRI 200 can be used as reference codes (e.g. decoded information) that a computer uses to look up an associated record…encoded in the OMRI 200. For example…can contain…requestor and/ or responder name, funds amount…including…requestor data 208, responder data 211 and/or transfer data 210”; 0062; 0066 (“It could be advantageous for security purposes to allow the transaction request module 34 to decode only a portion of the symbology information 204 ( of the barcode 200) pertinent to the funds responder 18 (e.g. the funds amount 203, requestor name or other non-sensitive requestor identification information, unique transfer ID, etc.”); 0071]; 
transmitting, to the buyer device, the invoice details retrieved from the invoice database [0037; 0052; 0064; 0066] and a request to confirm the invoice [0025; 0040; 0044; 0082]; 
receiving, from the buyer device in response to the request to confirm the invoice, a confirmation of the invoice and information identifying a buyer financial account [0037; 0052; 0064; 0066]; and 
initiating, in response to the receiving of the confirmation of the invoice from the buyer device, a transfer of funds from a financial account of the buyer to a financial account of the seller in an amount included in the invoice details [0061; 0076; 0099].
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over ITWARU in view of Arceo (US 2012/0330769A1). 
Regarding Claim 33, ITWARU teaches the invention in Claim 1.  ITWARU does not explicitly teach wherein the invoice identification includes a time stamp and a time threshold that is defined by the seller.
However, Arceo teaches wherein the invoice identification includes a time stamp and a predefined time threshold
	Therefore, it would have been obvious to one of ordinary skill in the art, before
the effective filing date of the claimed invention, to integrate  a time identifier as disclosed by Arceo to facilitate mobile transaction expiration periods [0043; 0044].

Conclusion
The prior art as cited on the 892 is made of record and not relied upon but
considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/           Examiner, Art Unit 3685                                                                                                                                                                                             
/PATRICK MCATEE/           Supervisory Patent Examiner, Art Unit 3685